DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5, 7-24, 27-29 and 31-47 are objected to because of the following informalities:  
With respect to all claims, some claims contain reference numerals to the drawings and some claims had the reference numerals stricken, upon amendment of the claims. Please include or delete the reference numerals from the claims to maintain consistency.
With respect to claims 17, 18, 20, 38, and 39, the phrase “the, pulsed,” should be corrected.  
With respect to claim 41, the phrase “the, in pulsed” should be corrected. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 17, 18, 20, 38, 39, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the area of contact" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 17, 18, 20, 38, and 39, the phrase “the, pulsed,” is recited.  There is insufficient antecedent basis for these limitations in the claims. 
With respect to claim 41, the phrase “the, in pulsed” is recited. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Albrecht et al. (EP2065217)
With respect to claims 1, 17, and 18, Albrecht et al. teach device for the decoration of objects (2) to be decorated, having a holding device (60) for holding an object and a pressing device (30) for pressing a transfer medium (12) provided with decorative material onto the object, wherein a printing device (20) for applying the decorative material to the transfer medium is provided in front of the pressing device (Figure 1).
With respect to claim 7, Albrecht et al. teach that the printing device is designed in such a way that the decorative material is applied to the transfer medium in a first zone (Figures 1-3).  

With respect to claim 12, Albrecht et al. teach that the transfer medium can be provided with a continuous conveyor device having proven to be advantageous with regard to high productivity, such as a conveyor device with a revolving endless conveyor element (Albrecht: paragraph 0012).
With respect to claim 14, Albrecht et al. teach a pretreatment device for pretreating the transfer medium before the application of the decorative material, to ensure a high quality and durability of the printed image applied, which makes a significant contribution to the quality, appearance and durability of the final object (paragraph 0019).  
With respect to claim 15, by looking at the Figures, Albrecht et al. teach the pressing device is mounted floating or suspended.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 10, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. as applied to claim 1 above, and further in view of Roeder et al. (US DE102012112556)
 	The teachings of claim 1 are as described above. 
With respect to claims 2 and 4, Albrecht et al. do teach an adhesive-applying device (80) for applying adhesive to the transfer medium provided with decorative material; however Albrecht et al. do not teach a curing device for curing the adhesive, wherein the pressing device is set up such that the pressing of the transfer medium and the curing of the adhesive can be effected at the same time.  However, Roeder et al. teach that it would have been obvious to the ordinary skill in the art to provide a pressing device (25) with a UV light source (27), so that the 
With respect to claim 3, Albrecht et al. teach the adhesive-applying device (80) is arranged between the printing device (20) and the pressing device (30), wherein the adhesive-applying device applies the adhesive to the transfer medium printed on by the printing device (Figures 1 and 2).  
With respect to claim 5, Roeder et al. teach that depending on the adhesive used and the intensity of the UV light, it may be necessary to adjust the area to be illuminated; the adjustment can also be made by adjusting the divergence of the UV light emitted by the UV light source (paragraph 0019).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the distance of the adhesive from the UV light source, the gross UV irradiance of the light source, and/or the net UV irradiance of the light source for curing the adhesive.
With respect to claims 10 and 19, Albrecht et al. in view of Roeder et al. teach that the surface area speed of the transfer medium can be matched to the surface speed of the object; this ensures that the pressing device, transfer medium and object do not rub against one another and prevents the adhesive from smearing on the object (paragraph 0013).
With respect to claim 11, Albrecht et al. in view of Roeder et al. teach that the pressing device has a flexible pressing layer, such as silicone, so that the irregularities in the three-dimensional object, the transfer medium and/or the machine structure can be compensated for and the silicone layer on the pressing device levels out unevenness (paragraphs 0019 and 0044).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. as applied to claim 1 above, and further in view of Mehl et al. (US 4664670)
  	The teachings of claim 1 are as described above.
Although not taught by Albrecht et al. it would have been obvious to one of ordinary skill in the art to provide a drying unit for drying the decorative material applied to the transfer medium (column 13, lines 9-13).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. as applied to claim 1 above, and further in view of Laskey et al. (WO 03/020519)
The teachings of claim 1 are as described above.
Although Albrecht et al. teach various configurations, it is not disclosed that the transfer medium is arranged directly on the pressing device.  However, it would have been obvious for one of obvious ordinary skill in the art to do so as to cause fusing of the image immediately onto the substrate so that it is permanently bonded to the substrate (page 16, 4th paragraph).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. as applied to claim 1 above, and further in view of Loper et al. (US 2002/0097280)
The teachings of claim 1 are as described above.
Albrecht et al. teach an adhesive activation unit (paragraphs 0017 and 0031); but do not teach a pretreatment device for pretreating the object wherein the pretreatment device comprises an object-cleaning device.  However it would have been obvious to one of ordinary .  
Claims 27, 28, 29, and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. in view of Roeder et al.
With respect to claims 27, 28, and 38-40, Albrecht et al. teach a method for the decoration of objects to be decorated, held by a conveyor, the method comprising: 9Inventor: Roder, et al. Preliminary Amendment Dated: November 26, 2019 
a first step of applying a decorative material to a transfer medium by a printing device; and,
a second step applying adhesive to the transfer medium provided with the decorative material. 
However, Albrecht et al. do not teach a step of pressing the transfer medium onto the object by a pressing device and at the same time the adhesive is cured.  However, Roeder et al. teach that it would have been obvious to the ordinary skill in the art to apply pressure by a pressing device (25) with a UV light source (27), so that the UV light emitted by the light source can exit toward the object while an adhesive is cured by the UV light (paragraphs 0018 and 0044-0046).
With respect to claim 29, Roeder et al. teach that depending on the adhesive used and the intensity of the UV light, it may be necessary to adjust the area to be illuminated; the adjustment can also be made by adjusting the divergence of the UV light emitted by the UV light source (paragraph 0019).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the distance of the adhesive from the UV light source, the gross UV 
With respect to claim 31, Albrecht et al. teach that the printing device is designed in such a way that the decorative material is applied to the transfer medium in a first zone, and not in a second zone (Figures 1-3). 
 	With respect to claims 32 and 33, Albrecht et al. in view of Roeder et al. teach pressing of the transfer medium onto the object is effected in that the object is either fixed (Albrecht: Figures 1-3) or rotated about an axis of rotation (Roeder: Figure 2), wherein the transfer medium is guided tangentially relative to the outer circumference of the object and wherein pressing device presses the transfer medium onto the object along the area of contact between object and transfer medium.  
With respect to claim 34, Albrecht et al. teach that the transfer medium can be provided with a continuous conveyor device having proven to be advantageous with regard to high productivity, such as a conveyor device with a revolving endless conveyor element (Albrecht: paragraph 0012), wherein the sequence of steps is carried out multiple times, wherein in each case a further object is provided with decorative material each time the sequence of steps is carried out.  
With respect to claim 35, Albrecht et al. teach a pretreatment device for pretreating the transfer medium before the application of the decorative material, to ensure a high quality and durability of the printed image applied, which makes a significant contribution to the quality, appearance and durability of the final object (paragraph 0019).  
.  
18.	Claims 43-44 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. as applied to claim 27 above, and further in view of Loper et al. (US 2002/0097280)
The teachings of claim 27 are as described above.
Albrecht et al. but do not teach an object-cleaning device.  However it would have been obvious to one of ordinary skill to clean an object prior to the application of a transfer material to optimize the quality of the final object (claim 4).  
Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. in view of Roeder et al. as applied to claim 27 above, and further in view of Rooijmans et al. (US 2011/0059874)
The teachings of claim 27 are as described above.
Although not taught by the cited prior art, it would have been obvious for one of ordinary skill in the art to provide a primer layer of polyacrylate  Dated: November 26, 2019that facilitates adhesion of the hydrophilic coating to a given substrate (paragraph 0060).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745